Citation Nr: 1018588	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  06-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1995 until August 
2004.  The Veteran did not serve in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cheyenne, Wyoming.


FINDING OF FACT

The Veteran does not have a right shoulder disability due to 
in-service disease or injury.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in August 2004 and March 2006 that fully 
addressed all notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the division of responsibility between VA and a 
claimant in developing an appeal.  Therefore, the Veteran was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Furthermore, 
the claim was readjudicated with the issuance of a 
Supplemental Statement of the Case in April 2008.  Neither 
the Veteran, nor his representative, have indicated any 
prejudice caused by this timing error, and the Board finds no 
basis for finding prejudice against the Veteran's appeal of 
the issues adjudicated in this decision. See Shinseki v. 
Sanders, 129, S. Ct. 1696, 2009 WL 1045952 (U.S. 2009).

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records have been obtained 
as have records of private medical treatment.  Furthermore, 
the Veteran was afforded a VA examination in September 2004 
in which the examiner was provided the claims file for 
review, took down the Veteran's history, considered 
radiographic data, and reached a conclusion based on the 
examination that is consistent with the record.  The 
examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

In April 2006, the Veteran requested a hearing before a 
member of the Board.  At the present time, the Veteran is 
living abroad, and in October 2009, VA sent him a letter 
informing him of his options in order to undergo a hearing.  
The letter also informed the Veteran that if no response was 
received in 30 days, VA would not establish a hearing and 
would certify the Veteran's claim to the Board.  The Veteran 
did not respond and his case was certified to the Board.

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Claim on Appeal

The Veteran is claiming service connection for a right 
shoulder disorder.  The Board notes that the Veteran has 
separately submitted claims for carpel tunnel syndrome and a 
disorder of the cervical spine.  These claims have been 
separately adjudicated and are not before the Board.  Thus 
our consideration of the record focuses narrowly on the 
question of entitlement to service connection for a right 
shoulder disorder.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran claims to have injured his shoulder as a result 
of his duties as a fire fighter instructor during active 
service.  As an initial matter, the Board notes that the 
Veteran has not alleged that the claimed disability was 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application.

The Board also notes that although the Veteran had service 
during the Persian Gulf era, the evidence shows that he did 
not serve in the Southwest Asia theater of operations, and 
thus the laws and regulations pertaining to undiagnosed 
illness are not for application.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2009).

The Veteran's service treatment records reflect that in 
October 2002, he complained of a five month history of 
shoulder pain, which was diagnosed as bursitis and 
impingement syndrome.  An evaluation in November 2002 
suggested "possible supraspinatus and/or labrum tear."  In 
December 2002, the Veteran complained of a six month history 
of right shoulder pain.  In January 2003 the impression was 
of right shoulder impingement.

In a May 2003 health assessment, the Veteran indicated that 
he had no joint problems.  In June 2004 he indorsed a history 
of chronic shoulder pain.

Based on the foregoing, the service treatment records show an 
in-service history of right shoulder pain, with some evidence 
of a possible underlying cause.  However, this does not 
necessarily indicate that a grant of service connection is 
warranted.  Service connection may only be established where 
there is a current disability which has been caused by in-
service disease or injury.  As discussed below, the Veteran 
does not have a right shoulder disability which is attributed 
to a disease or injury during active duty. 

Following separation from active service in August 2004, the 
Veteran underwent a VA examination in September 2004 and 
described initial onset of right shoulder pain in 2002 as 
secondary to "work in rope rescue."  He reported that 
symptoms have been ongoing since that time.  The Veteran has 
pain on waking, and the pain lasts until he takes a warm 
shower.  Thereafter, he is pain free throughout the rest of 
the day.  The Veteran reported that pain is exacerbated by 
his sleeping position, and that he takes ibuprofen before bed 
each night.  On examination, there was no joint line 
tenderness, no joint effusion, and no erythema.  The 
diagnosis given was of "insufficient clinical evidence for 
diagnosis regarding shoulders," and the examiner 
affirmatively stated that no joint pathology was present.

Radiographic views of the right shoulder taken in September 
2004 showed no fracture or dislocation.  Glenohumeral joint 
aligned normally, and no abnormal calcification was seen 
around the shoulder joint.  The acromioclavicular joint was 
normally maintained, and the distal clavicle was intact.  The 
impression was of no acute abnormality of the right shoulder.

In February 2005, the Veteran reported to a private facility 
that he was having right shoulder pain.  An MRI of the 
shoulder showed humeral head signal intensity was normal, the 
glenohumeral relationship was normal, and the glenoid labrum 
was intact.  There was a small amount of fluid in the tendon 
long head of the biceps which was intact, likely a normal 
variant.  Mild osseous impingement was seen as caused by the 
acromion process, but the underlying rotator cuff was intact.  
The private opinion was of no acute findings.  Mild 
impingement was caused by the acromion process itself, 
however, the etiology of the Veteran's shoulder pain was 
"not specifically apparent."  An MRI of the cervical spine 
led to the conclusion that the spine position was normal, and 
there was no nerve root displacement to explain the Veteran's 
right shoulder pain and numbness.

In March 2005, the Veteran reported shoulder pain with 
numbness radiating into his right arm.  His shoulders were 
without joint line tenderness and no swelling.  An MRI of the 
shoulder was described as "not helpful."  It was also 
revealed that cervical traction helped the Veteran's shoulder 
pain.

In November 2005, the Veteran was diagnosed with possible 
radiculopathy relating to numbness of the right arm.

In considering the lay and medical history as detailed above, 
the Board noted that the Veteran is competent to give 
evidence about what he has experienced.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In the present case, the Veteran's right shoulder pain and 
numbness are capable of lay observation and thus the 
Veteran's statements constitute competent evidence.  The 
Board must now consider the credibility of such evidence.  In 
this case, the Board finds the Veteran to be credible in his 
testimony that he has experienced continuous symptomatology 
since service. 

The Federal Circuit has established that for veterans, basic 
entitlement to disability compensation derives from two 
statutes, both found in title 38, sections 1110 and 1131--the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the 
following words: "For disability resulting from personal 
injury suffered or disease contracted in the line of duty. . 
. ." 38 U.S.C.A. §§ 1110, 1131.  Thus, in order for a 
veteran to qualify for entitlement to compensation under 
those statutes, the veteran must prove existence of a 
disability, and one that has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  In this case, the objective 
evidence of record indicates that the Veteran does not have a 
disability that is due to underlying disease or injury.  
While the Veteran reports pain in his right shoulder, pain 
alone does not in and of itself constitute a disability due 
to disease or injury.  Although the Veteran may be competent 
to report that he has had pain since service, such pain has 
not been attributed to any particular acquired pathology.  In 
the absence of evidence of disease or injury, the Board must 
deny the claim.

The Board notes that there is evidence of impingement and 
evidence of fluid in the tendon long head of the biceps.  
With regard to evidence of fluid, the evidence reveals this 
as a "normal variant," according to the private examiner in 
February 2005.  

Furthermore, during service there were assessments of 
bursitis, impingement syndrome, and "possible 
supraspinatus/labrum tear."  After service, however, neither 
bursitis nor a supraspinatus/labrum tear have been 
identified.  While the Board concedes such diagnoses were 
made or suspected during service, the Board notes that post-
service examinations have been much more thorough than those 
conducted during service.  Specifically, the Veteran's 
September 2005 VA examination and February 2005 private 
examination both were conducted using the aid of radiographic 
diagnostic equipment, namely MRIs.  Nothing post-service 
confirms the presence of bursitis or a tear.

At this time the most probative evidence establishes that 
there is no underlying disease or injury to account for the 
Veteran's pain.  Although the Veteran is credible in relating 
his complaints of pain to service, the more probative 
evidence establishes that he does not have underlying disease 
or injury related to service.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (2001).

In conclusion, the Veteran does not suffer from a current 
right shoulder disability which is due to an in-service 
disease or injury, and the preponderance of the evidence is 
against the claim.  As there is no doubt to be resolved, the 
claim is denied.  38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right shoulder disorder is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


